UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6876



AARON LAMONT BARNES,

                                           Petitioner - Appellant,

          versus


JAMES S. GILMORE, III,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-703-AM)


Submitted:   October 29, 1999          Decided:     November 17, 1999


Before MICHAEL and KING, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Lamont Barnes, Appellant Pro Se. Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Lamont Barnes appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.      See Barnes v. Gilmore, No. CA-98-703-AM

(E.D. Va. June 10, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2